Citation Nr: 9909069	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-10 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of fracture, right 
metacarpal bones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of 
fracture, right metacarpal bones, assigning a noncompensable 
disability rating.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability rating for service-
connected residuals of fractures to his right metacarpal 
bones.  Specifically, he asserts that his right wrist has 
constant pain.  The veteran and his accredited representative 
argue that the VA medical examination upon which the RO 
relied for its decision was inadequate and that this case 
should be remanded for another, more complete examination.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.  It agrees with 
the veteran and his accredited representative that further 
medical development is necessary.

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased rating 
in this case is shown to be well grounded.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, in 
DeLuca v. Brown, 8 Vet. App. 202  (1995), the Court held that 
38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

Furthermore, the regulations provide that, in order to apply 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.1 - 4.150  
(1998), "accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition."  38 C.F.R. § 4.1  
(1998).  "This imposes upon the medical examiner the 
responsibility of furnishing, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10  (1998).

In this case, the veteran's most recent VA examination 
occurred in January 1997.  It was a general medical 
examination.  The report of that examination indicates, as 
medical history provided by the veteran, that he fractured 
his right metacarpal bones in service in 1958 and, again, in 
1984, and that he had right carpal tunnel syndrome repaired 
in 1994.  It also indicates that the veteran had arthritis of 
both wrists and hands.  However, the report provides no 
objective findings with respect to the veteran's right wrist 
and it appears from the report that no physical evaluation of 
his right fingers, hand, or wrist was conducted.  In 
addition, no X-rays were taken in order to confirm the 
existence of arthritis or other right hand or wrist 
pathology.

The RO, in its February 1997 decision, granted entitlement to 
service connection for residuals of fracture, right 
metacarpal bones.  It assigned a noncompensable disability 
rating.  Its rationale for that rating was that the VA 
examination report did not show that the veteran had 
limitation of range of motion of the right wrist.  While the 
Board finds that this statement is technically true, it also 
finds, as indicated above, that the VA report does not say 
anything about the right wrist that would be helpful for 
disability rating purposes. 

Overall, the Board finds that the medical evidence of record, 
especially the January 1997 VA report, is inadequate for 
rating purposes.  See 38 C.F.R. §§  4.1, 4.2, 4.10  (1998).  
The Board is not able to determine from the medical evidence 
of record exactly what is the nature of the veteran's 
residuals of fractures to the right metacarpal bones.  More 
importantly, it can not discern the nature and severity of 
any actual disability that has resulted therefrom, including 
any functional loss due to pain on motion, incoordination, 
weakness, or instability.  As a result, the veteran must be 
scheduled for special orthopedic and neurologic examinations 
of the right forearm and hand in order to supplement and 
clarify the medical record.  The additional VA examination 
reports would provide a record upon which a fair, equitable, 
and procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
residuals of fracture, right metacarpal 
bones, since October 1996 (the last time 
such records were requested), and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
residuals of fracture, right metacarpal 
bones.  The veteran's claims folder is to 
be reviewed by the examiners prior to 
their examinations.  The orthopedic 
examiner is to clarify whether the 
veteran's right wrist pathology involves 
arthritis or degenerative joint disease.  
All current symptoms of the veteran's 
disability should be assessed and 
discussed, including any "functional 
effects," such as weakness, 
incoordination, or pain on motion, 
pursuant to DeLuca v. Brown, 8 Vet. App. 
202  (1995).  The orthopedic examiner is 
also specifically requested to provide 
range of motion test results with 
numerical degree values assigned to the 
different ranges of motion.  All other 
appropriate tests, including X-rays, 
should be conducted and all findings, and 
the reasons and bases therefor, are to be 
set forth in a clear, concise, and 
legible manner on the examination 
reports.  The reports of the examinations 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to an 
increased (compensable) original 
disability rating for service-connected 
residuals of fracture, right metacarpal 
bones, based on all the evidence in the 
claims file.

4.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

The veteran and his representative should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
in accordance with the current appellate procedures, the 
case should be returned to the Board for completion of 
appellate review.  No action is required of the veteran 
until further notice is issued, but he is free to submit 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 6 -


